JIt tり   2■■itob        5tttteガ   Court of∫ 2b2Ttt         α,lmg
                                        No.19… 141C

                                 (Filed:September 10,2019)

                              NOT FOR PUBLICATION

 STEⅦ N DEON TLIRNER,JR.,
                     Plaintift
                                                  Motion to Dismiss, RCFC l2(b)(1);
                                                  No Jurisdiction Over Prisoner's Civil
 V.
                                                  Rights Claim, Due Process Claim,
                                                  False Imprisonment Claim or Right to
 THE UNITED STATES,                               Parole Claim.
                      Defendant.




Steven Deon Turner. Jr., Tehachapi, CA, pro se.

Daniel K. Greene, Trial Attomey, with whom were Joseph H. Hunt, Assistant Attorney
General, Robert E. Kirschman. Jr., Director, Steven J. Gillingham, Assistant Director,
Commercial Litigation Branch, Civil Division, United States Department of Justice,
Washington, DC, for defendant.

                                         OPINION

CAMPBELL-SMITH, Judge.

        The court has before it defendant's fully-briefed motion to dismiss, which is
brought pursuant to Rule 12(b)(l) of the Rules of the United States Court of Federal
Claims (RCFC). See ECF No. 6. In response to defendant's dispositive motion, plaintiff
filed both a response brief, ECF No. 9, as well as a supplemental exhibit to that response
titled "Affidavit of Truth," ECF No. 13. Defendant's reply brief, ECF No. I l, largely
relies on the arguments made in defendant's opening brief. Id. at 1. For the reasons
stated below" defendant's motion is GRANTED.


                                                              7012 3460 0001 7791 8705
I.     Factual Backgroundr

        Plaintiff Steven Deon Turner, Jr., who is incarcerated in a state prison in
California, alleges violations of his civil rights and names as the defendants in this suit
state and local officials in California, the State of California, Los Angeles County, and
the United States. ECF No. I at l-2,4-6. Mr. Turner also alleges that he did not receive
a sentence reduction and release on parole that he was due under California law. Id. at
8- l l. Finally, Mr. Turner asserts that his right to due process has been violated, and that
he has been subjected to false imprisonment. Id. at l0-13. According to the complaint,
plaintiff s response brief and defendant's motion, this suit is one of many filed by Mr.
Turner contesting various aspects of his incarceration. Id. at 1, 8; ECF No. 6 at2 &
nn.2-3; ECF No. 9 at2. Two such suits have already been dismissed by this court. ECF
No. 6 at 2.

[.     Standard of Review

       A.     Pro Se Litigants

       The court acknowledges that Mr. Turner is proceeding pro se, and is "not expected
to frame issues with the precision of a common law pleading." Roche v. U.S. Postal
Serv., 828 F.2d 1555, 1558 (Fed. Cir. 1987). Pro se plaintiffs are entitled to a liberal
construction of their pleadings. See Haines v. Kerner, 404 U.S. 519,520 (1972)
(requiring that allegations contained in a pro se complaint be held to "less stringent
standards than formal pleadings drafted by lawyers"). Accordingly, the court has
examined the complaint and plaintiff s response brief thoroughly to discern all of
plaintiff s claims and legal arguments.

       B.     Motions Brought under RCFC 12(b)(1)

        When reviewing a complaint to determine its jurisdiction over a plaintiff s claims,
this court must presume all undisputed factual allegations to be true and construe all
reasonable inferences in favor of the plaintiff. Scheuer v. Rhodes, 416 U.S. 232,236
 (1974), abrogated on other grounds by Harlow v. Fitzeerald, 457 U.S. 800 (1982);
Reynolds v. Army & Air Force Exch. Serv.,846F.2d746,747 (Fed. Cir. 1988) (citations
 omitted). However, plaintiff bears the burden of establishing subject matter jurisdiction,
Alder Terrace. Inc. v. United States, 161 F.3d 1372,1377 (Fed Cir. 1998) (citing McNutt
v. Gen. Motors Acceptance Corp. of Ind., 298 U.S. 178,189 (1936)), and must do so by a
preponderance of the evidence, Reynolds,846F.2dat748 (citations omitted). If
jurisdiction is found to be lacking, this court must dismiss the action. RCFC 12(hX3).


I     The facts recited here are taken from the complaint. See ECF No.       l.   The court
makes no findings of fact in this opinion.
      C.     Tucker Act Jurisdiction

       The Tucker Act delineates this court's jurisdiction. 28 U.S.C. $ 1491 (2012).
That statute ooconfers jurisdiction upon the Court of Federal Claims over the specified
categories of actions brought against the United States." Fisher v. U,niled $!a!es, 402
F.3d I167,ll72 (Fed. Cir. 2005) (en banc) (citations omitted). These include money
damages claims against the federal government founded upon the Constitution, an act of
Congress, a regulation promulgated by an executive department, any express or implied
contract with the United States, or any claim for liquidated or unliquidated damages in
cases not sounding in tort. Id. (citing 28 U.S.C. $ la9l(a)(1)).

        The Tucker Act concurrently "waives the Government's sovereign immunity for
those actions." Id. The statute does not, however, create a substantive cause of action or
right to recover money damages in the Court of Federal Claims. Id. "[T]o come within
the jurisdictional reach and the fsovereign immunity] waiver of the Tucker Act, a plaintiff
must identiff a separate source of substantive law that creates the right to money
damages." Id. (citations omitted).

        In other words, the source underlying the cause of action must be
money-mandating, in that it "'can fairly be interpreted as mandating compensation by the
Federal Government for the damage sustained."' United States v. Testan, 424 U.5.392,
 400 (1976) (quoting Eastport S.S. Corp. v. United States ,372F .2d 1002, 1009 (Ct. Cl.
 t967) and citing Mosca v. United Srates,4lT F.2d 1382,1386 (Ct. Cl. 1969)). If the
provision relied upon is found to be money-mandating, the plaintiff need not rely upon a
waiver of sovereign immunity beyond the Tucker Act. Huston v. United States , 956 F .2d
259,261(Fed. Cir. 1992) (citing United States v. Mitchell, 463 U.S. 206,218 (1983)). If
on the other hand, no money-mandating source supports the cause of action, jurisdiction
is lacking and this court must dismiss the action. See id. at26l-62 (affirming the
dismissal of a claim where the statute relied upon by the plaintiff was not
money-mandating).

m.     Analysis

       A.     Civil Rights Claim

         Although the complaint is not perfectly clear as to the circumstances which are
 alleged to constitute violations of plaintiff s civil rights, it is evident that Mr. Turner
relies on a number of civil rights guarantees, including 42 U.S.C. $ 1983 (2012), for his
 civil rights claim. ECF No. I at2,9,ll-12. It is well-established, however, that $ 1983
 and similar civil rights guarantees are not money-mandating sources of law that provide
jurisdiction for civil rights claims before this court. E.g., Hover v. United States, 113
Fed. Cl. 295,296 (2013) (citations omitted), affd,566 F. App'x 918 (Fed. Cir.2014). In
other words, this court lacks the power to address any civil rights claims of prisoners in
state prisons.

         B.     Sentence Reduction and Parole Claim

        Plaintiff relies on a California law that he refers to as 'oProposition 57 now named
the California Constitution Article l, section 32" in support of his allegation that he has
the right to a sentence reduction and release on parole. ECF No. I at9; see also Cal.
Const. art.I, $ 32. Defendant notes two jurisdictional impediments to this claim. First,
this court has no power over officers of the State of California, because the only proper
defendant in this court is the United States. E.9., United States v. Sherwood, 312 U.S.
584, 588 (1941) (citations omitted). Second, no claims under state constitutions are
cognizable in this court. E.g., Jordan v. United States, 128 Fed. CL.46,52-53 (2016)
(citations omitted). The court agrees with defendant that this court has no jurisdiction to
hear   plaintiff s sentence reduction   and parole claim.

         C.     Due Process Claim

        Plaintiff relies on the Fifth and Fourteenth Amendments to the United States
 Constitution for his due process claim. ECF No. I at 12-13. The right to due process in
these constitutional clauses, however, is not money-mandating so as to support
jurisdiction under the Tucker Act. E.g., LeBlanc v. United States, 50 F.3d 1025,1028
 (Fed. Cir. 1995) (citations omitted). This court does not have jurisdiction to hear
plaintiff s claim alleging the violation of these due process guarantees.

         D.     False Imprisonment Claim

        Finally, the court turns to plaintiff s claim that he is the victim of false
imprisonment and is therefore owed damages. ECF No. I at 13. As defendant notes,
false imprisonment is a tort and torts are excluded from the jurisdictional ambit of the
Tucker Act. ECF No. 6 at 5 (citing 28 U.S.C. $ la9l(a)(1); Jackson v. United States, 612
F. App'x 997 ,998 (Fed. Cir.2015)); see also Quillin v. United States ,228 Ct. Cl. 727 ,
727-28 (1981) ("Any claim of false imprisonment sounds in tort and is beyond this
court's jurisdiction." (citing Somali Dev. Corp. v. United States, 508 F.2d 817 (Ct. Cl.
1974))). This court has no jurisdiction over plaintiff s false imprisonment claim.

IV.      Conclusion

         Because no jurisdiction lies in this court for   plaintiff s claims, dismissal of this suit
is required by RCFC l2(h)(3).2 Plaintiff s pending motion for prospective relief,
currently stayed, must therefore be denied. Accordingly,


2      The court has considered whether Mr. Turner's claims should be transferred to
another federal court. See 28 U.S.C. $ 163 | (2012). Transfer is not in the interest of
       (t)    Defendant's motion to dismiss, ECF No. 6, filed February 12,2019, is
              GRANTED;

       (2)    Plaintiff s motion for prospective relief ECF No. 4, is DENIED   as moot;
              and

       (3)    The clerk's office is directed to ENTER final judgment for defendant,
              DISMISSING plaintiff s complaint, without prejudice.

       ITIS S0 0RDERED.




                                                TRICIA Eo CAMP




justice because Mr. Turner has already commenced a number of lawsuits in federal
district courts in California challenging various aspects of his incarceration. ECF No. 6
at2 & nn.2-3; see also. e.g., Turner v. Sullivan, No. I :17-cv-01737-AwI-JDp, 2019 wL
2566971(E.D. Cal. June 21,2019).